COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                §
 PECOS COUNTY, CITY OF
 FORT STOCKTON, PECOS COUNTY                    §
 WATER CONTROL AND
 IMPROVEMENT DISTRICT NO. 1,                    §               No. 08-12-00343-CV
 MIDDLE PECOS GROUNDWATER
 CONSERVATION DISTRICT AND ITS                  §                   Appeal from
 DIRECTORS, AND BREWSTER
 COUNTY GROUNDWATER                             §                83rd District Court
 CONSERVATION DISTRICT,
                                                §              of Pecos County, Texas
                        Appellants,
                                                §              (TC # P-7047-83-CV)
 v.
                                                §
 FORT STOCKTON HOLDINGS, L.P.,
                                                §
                        Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.


                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.